As filed with the Securities and Exchange Commission on December 13, 2007 Registration No. 333-147858 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Amendment No.1 to FORM S-3 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 AUDIBLE, INC. (Exact name of registrant as specified in its charter) Delaware 22-3407945 (State or other jurisdiction of incorporation or organization) (I.R.S. employer identification number) 1 Washington Park Newark, New Jersey 07102 (973) 820-0400 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Donald R. Katz Chairman and Chief Executive Officer Audible, Inc. 1 Washington Park Newark, New Jersey 07102 (973) 837-2700 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies to: Nancy A. Spangler, Esq. DLA Piper US LLP 1775 Wiehle Avenue, Suite 400 Reston, VA 20190 (703) 773-4000 Approximate date of commencement of proposed sale to the public:From time to time after this registration statement becomes effective. If the only securities being registered on this Form are being offered pursuant to dividend or interest reinvestment plans, please check the following box.¨ If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, other than securities offered only in connection with dividend or interest reinvestment plans, check the following box.x If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.¨ If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.¨ If this Form is a registration statement pursuant to General Instruction I.D. or a post-effective amendment thereto that shall become effective upon filing with the Commission pursuant to Rule 462(e) under the Securities Act, check the following box.¨ If this Form is a post-effective amendment to a registration statement filed pursuant to General Instruction I.D. filed to register additional securities or additional classes of securities pursuant to Rule 413(b) under the Securities Act, check the following box.¨ The registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933, or until this registration statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. The information in this prospectus is not complete and may be changed. The selling stockholders may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. Subject to Completion, Dated December13, 2007 PROSPECTUS 5,897,335Shares AUDIBLE, INC. Common Stock This prospectus relates to the resale, from time to time, of up to 5,897,335 shares of our common stock or interests therein by the selling stockholders, listed on page 13, or their transferees.Information on the selling stockholders and the times and manner in which they may offer and sell shares of our common stock under this prospectus is provided under “Selling Stockholders” and “Plan of Distribution” in this prospectus.We will not receive any of the proceeds from the sale of these shares by the selling stockholders. Our common stock is traded on the NASDAQ Global Market under the symbol “ADBL”.On December 12, 2007, the closing price of one share of our common stock was $9.83. Investing in our common stock involves a high degree of risk. You should carefully read and consider the risk factors beginning on page 4. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the adequacy or accuracy of this prospectus.Any representation to the contrary is a criminal offense. The date of this prospectus is, 2007 ABOUT THIS PROSPECTUS This prospectus is part of a registration statement that we filed with the Securities and Exchange Commission, or the “SEC,” using a “shelf” registration process. Under this shelf process, the selling stockholders referred to in this prospectus and identified in supplements to this prospectus may from time to time sell up to 5,897,335 shares of our common stock in one or more offerings. Each time the selling stockholders sell common stock, we will provide a prospectus supplement that will contain specific information about the terms of that offering and the manner in which the common stock will be offered. The prospectus supplement may also add, update, or change information contained in this prospectus. If there is any inconsistency between the information in this prospectus and the prospectus supplement, you should rely on the information in that prospectus supplement. We encourage you to read this prospectus and any prospectus supplement together with additional information described under the heading “Where You Can Find More Information.” The registration statement containing this prospectus, including exhibits to the registration statement, provides additional information about us and our common stock offered under this prospectus. The registration statement can be read at the SEC web site or at the SEC offices mentioned under the heading “Where You Can Find More Information.” When acquiring any common stock discussed in this prospectus, you should rely only on the information provided in this prospectus and the prospectus supplement, including the information incorporated by reference. Neither we, nor any underwriters or agents, have authorized anyone to provide you with different information. This prospectus is not an offer to sell, nor is it a solicitation of an offer to buy, these securities in any state in which the offer or sale is not permitted. You should not assume that the information in this prospectus, any prospectus supplement, or any document incorporated by reference, is truthful or complete at any date other than the date mentioned on the cover page of those documents. Unless otherwise mentioned or unless the context requires otherwise, all references in this prospectus to “Audible,” “we,” “us,” “our,” or similar references mean Audible, Inc. i OUR BUSINESS We are a leading provider of spoken audio entertainment, information, and educational programming on the Internet.We specialize in the spoken word experience, providing digital audio editions of books, newspapers and magazines, television and radio programs, and original programming.Our service provides a way for individuals to consume audio content at times when it is challenging to read, such as when driving, exercising or performing consistent simple handwork, and it also provides listeners with the opportunity to simply enjoy what they want, when they want. Consumers shop, purchase and download audio content from our Web sites, www.audible.com (United States) and www.audible.co.uk (United Kingdom), and from the Web sites of our related parties, www.audible.de (Germany) and www.audible.fr (France), directly to personal computers for listening in a variety of ways.Most of our customers download audio to their PCs and Macs and then transfer the audio to MP3 players, personal digital assistants (PDAs), or to smart mobile devices (SMDs) for listening while not connected to a computer.Others transfer, or “burn”, the content to audio CDs, while some customers simply listen at their computers or through a digital home entertainment network.Our customers can also have their audio content wirelessly delivered to their SMDs every day, taking the computer out of the equation.Our digital downloads are available on Amazon.com, and we are the exclusive supplier of audiobooks at the Apple iTunes Store, or iTunes, through a contract that extends through September 30, 2010. In addition to the desirability of our content, we offer customers value, convenience and flexibility.Our customers have the option to buy our content either a la carte, or to join any one of our AudibleListener membership plans that offer significant savings from what consumers typically will find at other traditional or online retail stores.AudibleListener membership plans provide customers with access to a 30% discount on any individual content purchase, exposure to periodic sales, and member-only free content offerings.Customers typically join the AudibleListener Gold or Platinum membership plans for a fixed monthly or annual fee that provides them with a predetermined number of credits to be used for downloading audio content.Some of these credits may be rolled over month to month, should members elect to do so. In prior years we actively marketed other plans, including our Basic AudibleListener membership plan that cost $9.95 annually with no predetermined number of credits.These legacy plans still have members.In addition to our AudibleListener membership plans, our customers may also subscribe to any one of nearly 50 daily, weekly, or monthly subscription products. On our Web sites, customers can select from more than 140,000 hours of audio content, comprising of 40,000 different programs.Our selection of audio in our stores ranges from audiobooks to audio editions of national periodicals such as The New York Times, The Wall Street Journal, Forbes, The New Yorker and Scientific American, to radio and TV programming such as The Ricky Gervais Show, Car Talk, The Bob Edwards Show, Opie & Anthony and Charlie Rose.Language instruction, personal development, stand-up comedy, children’s audio, study guides, historic speeches and readings, fiction, business, mystery and romance are only some of the categories of listening available to our customers. Another important element of our success is our ability to build strong strategic relationships throughout the emerging market for handheld devices that play digital or compressed audio.Our AudibleReady® initiative was designed to exploit this market by entering into multiple technology and co-marketing relationships with companies that manufacture digital audio-enabled devices.The AudibleReady brand exists as a standard for digital downloads and playback that ensures interoperability between the Audible service and digital audio-enabled devices. 1 Consumers are able to enjoy our digital content on more than 570 different mobile devices made by more than 60 manufacturers. These devices include MP3 players, PDAs, SMDs, and entertainment systems made by companies such as Apple, Creative Labs, Dell, Hewlett-Packard, Motorola, Oakley, Palm, Philips, Samsung, SanDisk, Sonos, and Thomson.Our device manufacturing partners support us by including our AudibleReady software on their devices.They may also include audio samples on the device, insert marketing brochures in device boxes, provide point-of-purchase sales support, after-market promotions, and web-based and e-mail customer outreach.We also enter into agreements to reimburse customers a portion of their purchase price for the devices if they enter into agreements to subscribe to our services for a specified period. Our relationships enable us to work with original equipment manufacturers of mobile audio devices, original design manufacturers, and integrated circuit vendor partners to simplify and rapidly adopt our technology for use in electronic devices with digital audio capabilities. Since launching our service in 1997, over 1,166,000 customers from approximately 174 countries have purchased content from us, and hundreds of thousands more have purchased our content at iTunes.We acquire new customers through a variety of marketing and public relations methods, including e-mail, targeted Web advertising, paid and natural search, word-of-mouth, marketing strategic partnerships with device manufacturers and retailers, targeted radio advertising, content-based public relations and other online and traditional promotions.Beyond leveraging our first-to-market technology in the English language, together with our joint venture partners, we launched the German language version of the Audible service (www.audible.de) in December 2004.We have also entered into a license and service agreement to support a French language version of the Audible service (www.audible.fr), which launched in the first quarter of 2005.In February 2005, we established our wholly-owned subsidiary in the United Kingdom, known as Audible UK (www.audible.co.uk), which began commercial operations in June 2005. During 2005, we established a presence in Japan to support the procurement of Japanese audio content for delivery at iTunes Japan. During 2005, we launched Audible Education, which we established to focus on the educational market. Audible Education is a mobile learning service for students, parents, educators and professionals with the mission of building literacy, developing study skills, improving learner comprehension, and expanding one's knowledge through listening to downloadable digital content. Through a strategic partnership with Pearson Education, Audible developed and launched VangoNotes (www.vangonotes.com), study guides tied chapter-by-chapter to top college textbooks, in the fall of 2006. Over 212 guides are now marketed by Pearson and Audible directly to students, and 34 more guides are being developed for publication by December 31, 2007. The market for the Audible service results from the increasing usage of the Internet, the growth of handheld electronic devices that have digital audio capabilities, and the increasing number of hours commuters spend in traffic when they cannot otherwise read.In contrast to traditional radio broadcasts or satellite radio, the Audible service offers customers access to content of their choice and the ability to listen to what they want, when and where they want - whether commuting, exercising, working around the house, traveling, or simply relaxing.Unlike traditional and online bookstores, which are subject to physical inventory constraints and shipping delays, we provide a selection that is readily available in a digital format that can be quickly delivered over the Internet directly to our customers. We provide new sources of revenue for publishers, writers and producers of books, newspapers, magazines, newsletters, radio and television shows, professional journals and business information.We not only add the utility of audio entertainment, but of information, education and productivity to a broad array of digital audio-enabled devices.We provide companies that distribute or promote our service with a wide selection of digital audio content to offer to their customers. 2 The market for the Audible serviceis driven bythe increasing usage of the Internet, the growth of handheld electronic devices that have digital audio capabilities, and the increasing number of hours commuters spend in traffic when they cannot otherwise read. In contrast to traditional radio broadcasts or satellite radio, the Audible service offers customers access to content of their choice and the ability to listen to what they want, when and where they want - whether commuting, exercising, working around the house, traveling, or simply relaxing. Unlike traditional and online bookstores, which are subject to physical inventory constraints and shipping delays, we provide a selection that is readily available in a digital format that can be quickly delivered over the Internet directly to our customers. Securities Offered We are registering for resale by the selling stockholders 5,897,335 shares of our common stock initially acquired directly from us in transactions exempt from the registration requirements of federal and state securities laws. We are also registering for resale any additional shares of common stock which may become issuable with respect to the shares of common stock issued by reason of any stock dividend, stock split, recapitalization or other similar transaction effected without the receipt of consideration, which results in an increase in the number of outstanding shares of our common stock. Corporate Information We were incorporated in Delaware in November 1995.Our principal executive offices are located at 1 Washington Park, Newark, New Jersey 07102, and our telephone number is (973) 820-0400.Our Web site is accessible at www.audible.com.Information on our Web site does not constitute part of this prospectus. Additional information regarding us, including our audited financial statements and descriptions of our business, is contained in the documents incorporated by reference in this prospectus.See “Where You Can Find More Information” below and “Incorporation of Documents by Reference” below. 3 RISK FACTORS Prior to making a decision about investing in our common stock, you should carefully consider the specific factors discussed below or appearing or incorporated by reference in this prospectus. We have limited revenue, we have a history of losses, and we may not be profitable in the future. Although we had income from operations of $1.1 million in 2004, we had losses from operations of $3.5 million and $12.0 million in 2005 and 2006, respectively, and $3.9 million for the nine months ended September 30, 2007. We can not assure you when we will become profitable again, or if we do so, whether we will maintain profitability. We are highly dependent upon the sales of our audio content through iTunes. During 2006 and for the nine months ended September 30, 2007, approximately 24% and 29%, respectively, of our revenues were generated by selling our audio content through iTunes. We cannot assure you that customers visiting iTunes will continue to purchase the audio content that we provide. We have identified material weaknesses in internal control over financial reporting which may adversely affect our operations. Section 404 of the Sarbanes-Oxley Act of 2002 requires us to report on management’s assessment of the effectiveness of our internal control over financial reporting.Additionally, our independent registered public accounting firm is also required to issue a report on the effective operation of our internal control over financial reporting. During our 2006 compliance efforts, we identified material weaknesses involving ineffective execution of non-routine contracts, inadequate financial information and communication, ineffective review of account analyses, and inadequate identification and analysis of international non-income tax related matters.See Item 9A of our Annual Report for 2006 for additional details regarding these material weaknesses.As a result, our former independent registered public accounting firm issued an adverse opinion on the effectiveness of internal control over financial reporting. Although we are in the process of implementing new controls to remediate these material weaknesses, we cannot assure you that any of the measures we implement will effectively mitigate or remediate such material weaknesses. Ongoing compliance with Section 404 and remediation of any additional deficiencies, significant deficiencies or other material weaknesses that we or our independent registered public accounting firm may identify, will require us to incur significant costs and expend significant time and management resources.We cannot assure you that any of the measures we implement to remedy potential future deficiencies will effectively mitigate or remediate such deficiencies.In addition, we cannot assure you that we will be able to complete the work necessary for our management to issue its annual management report for 2007 or in future years.We also can give no assurance that our independent registered public accounting firm will agree with our management’s assessment in future years. 4 If too many AudibleListener members refrain from using their audio credits on a timely basis, there will be a delay in recognizing the revenue until the credits are either used or expire. The AudibleListener plans implemented in late 2005 include the ability for AudibleListener members to roll over a certain number of audio credits and download audio later in their membership periods.To the extent AudibleListener members roll over audio credits, the cash received from the sale of those audio credits are reflected as deferred revenue.As the rolled-over credits are used to download audio or expire, the value of the credits are recognized as revenue.If a significant number of AudibleListener members delay in using their audio credits, the recognition of revenue related to those audio credits will be delayed and can adversely affect our operating results. Our deferred revenue liability has increased from $14.4 million at December 31, 2006 to $17.1 million at September 30, 2007. If our efforts to attract new AudibleListener members are not successful, our revenues will be affected adversely. We must continue to attract new AudibleListener members.In December 2005, we launched a redesigned Web site and new AudibleListener membership plans aimed at making the Audible service more flexible and convenient for our customers.During 2007 we altered our membership focus to emphasize more restrictive Gold and Platinum plans, which make it more difficult to attract new members. We continue to evaluate our membership plans and may make modifications in the future if we believe that those modifications will be beneficial.We currently haveapproximately 441,000 members, including 143,000 Basic AudibleListener plan members.If consumers do not perceive our new AudibleListener plans to be of value, we may not be able to retain our AudibleListener customers or attract additional AudibleListener members, and as a result, our revenues will be affected adversely.The funds we spend on marketing and promotional activities to acquire new members reflect assumptions about how many members we can acquire and how long they will remain members.If our actual experience falls short of our assumptions, our revenue and profit will be materially affected. If we experience excessive rates of churn, our revenues may decline. We must minimize the rate of loss of existing AudibleListener members while adding new members.AudibleListener members cancel their memberships for many reasons, including reasons related to changes in the available time they have for listening to spoken audio, a perception that they are not using their membership effectively, customer service issues that are not satisfactorily resolved, or competitive service offerings in this or other media, including the availability of free podcasts.We must continually add new AudibleListener members both to replace members who cancel and to grow our business beyond our current AudibleListener membership base.If too many AudibleListener members cancel their memberships, or if we are unable to attract new members in numbers sufficient to grow our business, our operating results will be adversely affected.Further, if excessive numbers of AudibleListener members cancel their memberships, we may be required to incur significantly higher marketing expenditures than we currently anticipate to replace these members. While our monthly churn rate significantly decreased during 2006, it has increased during 2007, and we cannot assure you that we will be able to return to these lower rates. The market for our service is uncertain and consumers may not be willing to use the Internet to purchase spoken audio content, which could cause our business to grow more slowly. There can be no assurance that our current business strategy will enable us to achieve profitable operations.While the downloading of audio content from the Internet as a method of distribution is gaining acceptance, growth and continued market acceptance is highly uncertain, particularly in Germany, France and the UK.Our success will depend in large part on more widespread consumer willingness to purchase and download spoken audio content over the Internet.Purchasing this content over the Internet involves changing purchasing habits, the willingness of consumers to engage in downloads, and if consumers are not willing to purchase and download this content over the Internet, our revenue will be limited, and our business will be materially adversely affected.We believe that acceptance of this method of distribution may be subject to network capacity constraints, hardware limitations, company computer security policies, the ability to change user habits, and the quality of the audio content delivered.While we believe we have had some measure of success in gaining market acceptance of this method of distribution, including through our sales of content at the Apple iTunes Store, there can be no assurance that this will continue or that we will be able to gain market acceptance in Germany, France or the UK. It is also possible that in certain circumstances we will be unable to provide content requested by Apple, in which case Apple may elect to attempt to source that content on its own. 5 We may not be able to license or produce sufficiently compelling audio content to attract and retain customers and grow our revenue. Our future success depends upon our ability to accumulate and deliver premium spoken audio content over the Internet. If we are unable to obtain licenses from the creators and publishers of content, including foreign language content, to have that content available on our Web site on terms acceptable to us, or if a significant number of content providers terminate their agreements with us, we would have less content available for our customers, which would limit our revenue growth and materially adversely affect our financial performance.Although we currently collaborate with the publishers of periodicals and other branded print materials to convert their written material into original spoken audio content, the majority of our content originates from producers of audiobooks, radio broadcasts, and other forms of spoken audio content.We are also seeking to increase the availability of foreign language content on www.audible.de and www.audible.fr as well as international content for these and www.audible.co.uk. Although many of our agreements with content providers are for terms of one to five years, our content providers may choose not to renew their agreements with us or may terminate their agreements early if we do not fulfill our contractual obligations.We cannot be certain that our content providers will enter into new agreements with us on the same or similar terms as those currently in effect, or that additional content providers will enter into agreements on terms acceptable to us. If manufacturers of electronic devices do not manufacture, make available, or sell a sufficient number of products suitable for our service, our revenue may not grow. If manufacturers of electronic devices do not manufacture, make available, or sell a sufficient number of players promoted as AudibleReady, or if these players do not achieve sufficient market acceptance, we will not be able to grow revenue, and our business will be materially adversely affected.Manufacturers of electronic devices have experienced delays in their delivery schedule of their digital players due to parts shortages and other factors.Although the content we sell can be played on personal computers, we believe that a key to our future success is the ability to playback this content on handheld electronic devices that have digital audio capabilities.We depend in large measure on manufacturers, such as Apple, Creative Labs, SanDisk and Palm to develop and sell their own products and promote them as AudibleReady. We must establish, maintain and strengthen our brand names, trademarks and service marks in order to acquire customers and generate revenue. If we fail to promote and maintain our brand names, our business, operating results, and financial condition could be materially adversely affected.We believe that building awareness of the “Audible,”“Audible.com” and “AudibleReady” brand names is critical to achieving widespread acceptance of our service by customers, content providers, device manufacturers, and marketing and distribution companies with which we have business relationships.To promote our brands, we will need to increase our marketing expenditures and continue to register, maintain, and enforce our registrations and other rights in these marks in the markets where we do business and plan to expand. 6 Increasing availability of digital audio technologies may increase competition and reduce our revenue, market share and profitability. If we do not continue to enhance our service and its capabilities and develop or adapt to new technologies, we will not be able to compete with new and existing distributors of spoken audio content.As a result, we may lose market share and our business would be materially adversely affected.The market for the Audible service is rapidly evolving and intensely competitive.We expect competition to intensify as advances in and standardization of digital audio distribution, download, security, management, and playback technologies reduce the cost of starting a digital audio delivery system or a service that gathers audio content.To remain competitive, we must continue to license or develop technology internally that will enhance the features of the Audible service, our software that manages the downloading and playback of audio content, our ability to compress audio files for downloading and storage, and our security and playback technologies.Increased competition is likely to result in price reductions, reduced revenues, higher customer cancellation rates, higher content licensing costs, higher marketing costs and loss of market share, any of which could materially adversely affect our financial performance. Our industry is highly competitive and we cannot assure you that we will be able to compete effectively. We face competition in all aspects of our business and we cannot assure you that we will be able to compete effectively.We compete for consumers of audio content with other Internet-based audio distributors and distributors of audio on cassette tape or compact disc.We compete with others for relationships with manufacturers of electronic devices with audio playback capabilities.The business of providing content over the Internet is experiencing rapid growth and is characterized by rapid technological changes, changes in consumer habits and preferences, and new and established companies entering the field.We compete with (1)traditional and online retail stores, catalogs, clubs, and libraries that sell, rent, or loan audiobooks on cassette tape or compact disc, such as Audio Book Club, Borders, Barnes & Noble and Amazon.com, (2)Web sites, including iTunes, that offer podcasts and streaming access to spoken audio content, (3)other companies offering services similar to ours, such as eMusic, LearningOutLoud, Simply Audiobooks, soundsgood.com and spokennetwork.com and (4)online companies such as Google, America Online, Yahoo! and Microsoft Network, with the potential to offer spoken audio content.Many of these companies have financial, technological, promotional, and other resources that are much greater than those available to us and could use or adapt their current technology, or could purchase technology, to provide a service directly competitive with the Audible service. Capacity constraints and failures, delays, or overloads could interrupt our service and reduce the attractiveness of our service to existing or potential customers. Any capacity constraints or sustained failure or delay in using our Web site could reduce the attractiveness of the Audible service to consumers, which would materially adversely affect our financial performance.Our success depends on our ability to electronically, efficiently and with few interruptions or delays distribute spoken audio content through our Web site to a large number of customers.Accordingly, the performance, reliability and availability of our Web site, our transaction processing systems and our network infrastructure are critical to our operating results. We have experienced periodic systems interruptions including planned system maintenance, hardware and software failures triggered by high traffic levels and network failure in the Internet and our Internet service providers.We believe the complexities of our software and hardware mean that periodic interruptions to our service are likely to continue.A significant increase in visitors to our Web site or simultaneous download requests could strain the capacity of our Web site, software, hardware and telecommunications systems, which could lead to slower response times or system failures.These interruptions may make it difficult to download audio content from our Web sites in a timely manner. Moreover, the success and the availability of our services depends largely in part upon the continued growth and maintenance of the Internet infrastructure, including but not limited to; architecture, network, data capacity, protocols and security. Viruses spam and other acts of intentional malevolence may affect not only the Internet's speed, reliability and availability but also its continued method of electronic commerce, information and user engagement. If the Internet proves unstable and cannot withstand the new threats and increased demands placed upon it, our business, Web sites and revenues could be adversely affected. 7 We could be liable for substantial damages if there is unauthorized duplication of the content we sell. We believe that we are able to license premium audio content in part because our service has been designed to reduce the risk of unauthorized duplication and playback of audio files.If these security measures fail, our content may be vulnerable to unauthorized duplication playback.If others duplicate the content we provide without authorization, content providers may terminate their agreements with us and hold us liable for substantial damages.Although we maintain general liability insurance and insurance for errors or omissions, we cannot assure you that the amount of coverage will be adequate to compensate us for these losses.Security breaches might also discourage other content providers from entering into agreements with us.We may be required to expend substantial money and other resources to protect against the threat of security breaches or to alleviate problems caused by these breaches. We do not have a comprehensive disaster recovery plan and we have limited back-up systems, and a disaster could severely damage our operations and could result in loss of customers. If our computer systems are damaged or interrupted by a disaster for an extended period of time, our business, results of operations, and financial condition would be materially adversely affected.We do not have a comprehensive disaster recovery plan in effect and do not have fully redundant systems for the Audible service at an alternate site.Our operations depend upon our ability to maintain and protect our computer systems - all of which are located in our headquarters and at a third party offsite hosting facility.Although we maintain insurance against general business interruptions, we cannot assure you that the amount of coverage will be adequate to compensate us for our losses. Problems associated with the Internet could discourage use of Internet-based services like ours and adversely affect our business. If the Internet develops more slowly than we expect as a commercial medium, our business may also grow more slowly than we anticipate, if at all.Our success will depend in large part on the continued increase in the number of consumers who use of the Internet.There are critical issues concerning the commercial use of the Internet which we expect to affect the development of the market for the Audible service, including: · Secure transmission of customer credit card numbers and other confidential information. · Reliability and availability of Internet service providers. · Cost of access to the Internet. · Availability of sufficient network capacity. · Ability to download audio content through computer security measures employed by businesses. 8 The loss of key employees could jeopardize our growth prospects. The loss of the services of any of our executive officers or other key employees could materially adversely affect our business.Our future success depends on the continued service and performance of our senior management and other key personnel, particularly Donald R. Katz, our Chairman and CEO.We have employment agreements with all of our executive officers.We maintain a $2.5 million key-man life insurance policy on Mr. Katz. Our inability to hire new employees may hurt our growth prospects. The failure to hire new personnel could damage our ability to grow and expand our business.Our future success depends on our ability to attract, hire, and retain highly skilled financial, technical, managerial, editorial, marketing, and customer service personnel, and competition for these individuals is intense. Our new facility in Newark may not lead to an increase in operational efficiencies or employee performance. We recently relocated our headquarters approximately 17 miles to a new facility in downtown Newark, New Jersey. The facility provides us more space, better studios, better access to telecommunications and mass transportation facilities and is closer to New York City. Nevertheless, the relocation of a facility may lead to employee turnover, disruption of certain supplier relationships and a slowdown in responsiveness to customer contacts. This may lead to a reduction in service levels which could adversely affect our financial performance. Our common stock has been relatively thinly traded and we cannot predict the extent to which a trading market will develop, which may adversely affect our share price. Our common stock currently trades on the NASDAQ Global Market.Our common stock is thinly traded compared to larger more widely known companies in our industry. In addition, there is a significant short interest in our common stock. Thinly traded or common stock with a significant short interest can be more volatile than common stock trading in an active public market.We cannot predict the extent to which an active public market for the common stock will develop or be sustained in the future. We may not be able to protect our intellectual property, which could jeopardize our competitive position. If we fail to protect our intellectual property, we may be exposed to expensive litigation or risk jeopardizing our competitive position.The steps we have taken may be inadequate to protect our technology and other intellectual property.Our competitors may learn or discover our trade secrets or may independently develop technologies that are substantially equivalent or superior to ours.We rely on a combination of patents, licenses, confidentiality agreements, and other contracts to establish and protect our technology and other intellectual property rights.We also rely on unpatented trade secrets and know-how to maintain our competitive position.We may have to litigate to enforce our intellectual property rights, to protect our trade secrets, or to determine the validity and scope of the proprietary rights of others.This litigation could result in substantial costs and the diversion of our management and technical resources. 9 Other companies may claim that we infringe their copyrights or patents, which could subject us to substantial damages. If the Audible service violates the proprietary rights of others, we may be required to redesign our software, and re-encode the Audible content, or seek to obtain licenses from others to continue offering the Audible service without substantial redesign and such efforts may not be successful.Furthermore, technology development is inherently uncertain in a rapidly evolving technological environment in which there may be numerous patent applications pending, many of which are confidential when filed with regard to similar technologies.Any claim of infringement could cause us to incur substantial costs defending against the claim, even if the claim is invalid, and could distract our management from our business.A party making a claim could secure a judgment that requires us to pay substantial damages.A judgment could also include an injunction or other court order that could prevent us from offering the Audible service.Any of these events could have a material adverse effect on our business, operating results and financial condition. We could be sued for content that we distribute over the Internet, which could subject us to substantial damages. A lawsuit based on the content we distribute could be expensive and damaging to our business.Our service involves delivering spoken audio content to our customers.As a distributor and publisher of content over the Internet, we may be liable for copyright, trademark infringement, unlawful duplication, negligence, defamation, indecency, and other claims based on the nature and content of the materials that we publish or distribute to customers.Although we generally require that our content providers indemnify us for liability based on their content and we carry general liability and errors and omission insurance, the indemnity and the insurance may not cover claims of these types or may not be adequate to protect us from the full amount of the liability.If we are found liable in excess of the amount of indemnity or of our insurance coverage, we could be liable for substantial damages and our reputation and business may suffer. Future government regulations may increase our cost of doing business on the Internet, which could adversely affect our cost structure. Laws and regulations applicable to the Internet, covering issues such as user privacy, pricing and copyrights are becoming more prevalent.The adoption or modification of laws or regulations relating to the Internet could force us to modify the Audible service in ways that could adversely affect our business. We may become subject to sales and other taxes for direct sales over the Internet, which could affect our revenue growth. Increased tax burden could make our service too expensive to be competitive and our revenue may decline. We do not currently collect sales or other similar U.S. consumer taxes for the sale of downloadable content to residents of states other than New Jersey. If we establish physical facilities in other states, our sales to residents of such states may be subject to sales tax. In addition, one or more states may require that we collect sales taxes when engaging in online commerce with consumers located in those states, even if we have no physical in-state presence. As of June 2007, value added tax is collected in connection with purchases made by EU residents on www.audible.com, as well as purchases made on our U.K. website, and on audible.fr and audible.de.
